Exhibit 10.23

SOLAZYME INC.

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Grant of Option. Solazyme Inc., a Delaware corporation (the “Company”),
hereby grants to you (“Participant”) the number of RSUs (each representing a
share of Common Stock of the Company) set forth in the Notice of Restricted
Stock Unit Grant (the “Notice”), subject to the terms, definitions and
provisions of the Solazyme Inc. 2011 Equity Incentive Plan (the “Plan”) adopted
by the Company, which is incorporated in this Agreement by reference. Unless
otherwise defined in this Agreement, the terms used in this Agreement shall have
the meanings defined in the Notice or the Plan, as applicable. The terms and
conditions of this Restricted Stock Unit Award Agreement (this “Agreement”), to
the extent not controlled by the terms and conditions contained in the Plan, are
as follows:

1. Vesting. The RSUs shall become vested on the vesting schedule set forth in
the Notice, subject to Participant remaining in Continuous Service Status on the
applicable vesting date.

2. Forfeiture of Unvested RSUs. Immediately upon termination of Participant’s
Continuous Service Status for any reason, any unvested RSUs shall be forfeited
without consideration.

3. Conversion into Common Stock. Shares will be issued on the applicable vesting
date (or, to the extent not administratively feasible, as soon as practicable
thereafter). As a condition to such issuance, Participant shall have satisfied
his or her tax withholding obligations as specified in this Agreement and shall
have completed, signed and returned any documents and taken any additional
action that the Company deems appropriate to enable it to accomplish the
delivery of the Shares. In no event will the Company be obligated to issue a
fractional share. Notwithstanding the foregoing, (i) the Company shall not be
obligated to deliver any Shares during any period when the Company determines
that the conversion of a RSU or the delivery of shares hereunder would violate
any federal, state or other applicable laws and/or may issue shares subject to
any restrictive legends that, as determined by the Company’s counsel, is
necessary to comply with securities or other regulatory requirements, and
(ii) the date on which shares are issued may include a delay in order to provide
the Company such time as it determines appropriate to address tax withholding
and other administrative matters. These RSUs are intended to qualify for the
short-term deferral exception under Section 409A of the Code and therefore the
Shares will be issued within the time period required to so qualify.

4. Tax Treatment. Any withholding tax liabilities (whether as a result of
federal, state or other law and whether for the payment and satisfaction of any
income tax, social security tax, payroll tax, or payment on account of other tax
related to



--------------------------------------------------------------------------------

withholding obligations that arise by reason of the RSUs) incurred in connection
with the RSUs becoming vested and Shares issued, or otherwise incurred in
connection with the RSUs, may be satisfied in any of the following manners
determined by the Company (and the Company may with notice to Participant
require any of the following methods): (i) by the sale by Participant of a
number of Shares that are issued under the RSUs, which the Company determines is
sufficient to generate an amount that meets the tax withholding obligations plus
additional shares to account for rounding and market fluctuations, and payment
of such tax withholding to the Company, and such Shares may be sold as part of a
block trade with other participants of the Plan; (ii) with the consent of the
Company in its discretion, by the Company withholding a number of Shares that
would otherwise be issued under the RSUs that the Company determines have a fair
market value equal to the minimum amount of taxes that the Company concludes it
is required to withhold under applicable law; or (iii) by payment by Participant
to the Company in cash or by check an amount equal to the minimum amount of
taxes that the Company concludes it is required to withhold under applicable
law. Participant hereby authorizes the Company to withhold such tax withholding
amount from any amounts owing to Participant to the Company and to take any
action necessary in accordance with this paragraph.

Notwithstanding the foregoing, Participant acknowledges and agrees that he is
responsible for all taxes that arise in connection with the RSUs becoming vested
and Shares being issued or otherwise incurred in connection with the RSUs,
regardless of any action the Company takes pursuant to this Section.

5. Restrictions on Transfer. Participant understands and agrees that the RSUs
may not be sold, given, transferred, assigned, pledged or otherwise hypothecated
by the holder.

6. Certificates. Certificates, transfer agent book entries or other evidence of
ownership as determined by the Company issued in respect of the Shares shall,
unless the Committee otherwise determines, be registered in the name of
Participant. The stock certificate, if any, shall carry such appropriate
legends, and such written instructions shall be given to the Company transfer
agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the Securities Act of 1933, any state
securities laws or any other applicable laws.

7. No Stockholder Rights. Participant will have no voting or other rights as the
Company’s other stockholders with respect to the Shares until issuance of the
Shares.

8. No Employment/Service Rights. Neither this Agreement nor the grant of the
RSUs hereby confers on Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes in any way with the right
of the Company or any Subsidiary to determine the terms of Participant’s
employment or service.

9. Entire Agreement; Terms of Plan, Interpretations. Participant acknowledges
that he has received and reviewed a copy of the Plan. This Agreement (including
the Notice) contains the entire understanding of the parties hereto in respect
of

 

2



--------------------------------------------------------------------------------

the subject matter contained herein. This Agreement together with the Plan
supersedes all prior agreements and understandings between the parties hereto
with respect to the subject matter hereof. This Agreement and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which shall be controlling. All interpretations or
determinations of the Committee and/or the Board shall be binding and conclusive
upon Participant and his legal representatives on any question arising
hereunder.

 

3